Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 01/31/2022, which are in response to USPTO Office Action mailed 11/15/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “The method of Claim 3, where the stored MMEL is uploaded from the database prior to pre-flight operations of the aircraft.” However, this is improper as claim 3 has been cancelled by Applicant, which means claim 4 is dependent on a cancelled claim. Examiner will interpret claim 4 as though it were dependent on claim 1, but appropriate correction is required.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites limitations of generating a MEL that is specific to the aircraft and is derived from a master minimum equipment list (MMEL) provided by an original equipment manufacturer (OEM) of the aircraft, where the MMEL is automatically updated by the OEM and stored in a database, monitoring performance parameters of the aircraft, comparing the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight operations of the aircraft, 
This judicial exception is not integrated into a practical application. The claim recites the additional element of a “network”. The claim merely describes a network and how to generally “apply” a network to distribute information. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “network” in the claim amounts to no more than mere instructions to “apply” a network for information distribution. Thus, the limitation does not provide an inventive concept.
Claim 4 contains a limitation that recites insignificant data gathering and thus is insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.
Claim 5 contains a limitation that is no more than the abstract idea identified in claim 1. The claim merely recites the MEL comprises equipment, instruments, and operational conditions of the 
Claim 6 contains a limitation that is no more than the abstract idea identified in claim 1. The claim merely recites the MEL includes suggested modifications to flight procedures in order to maintain airworthiness of the aircraft upon detecting a MEL fault. This step can reasonably be performed in the human mind. Thus, this claim contains ineligible subject matter.
Claim 7 contains a limitation that is no more than the abstract idea identified in claim 6. The claim merely recites the modifications to flight procedures include in-flight parameter protection limits for the aircraft. These modifications can reasonably be performed in the human mind. Thus, this claim contains ineligible subject matter.
Claim 8 contains a limitation that is no more than the abstract idea identified in claim 6, but for “reminders”. The claim merely recites the modifications to flight procedures include in-flight air crew reminders of the modifications. This step can be reasonably performed by the human mind, save the “reminder” element. The reminder is simply display data and therefore is insignificant extra-solution activity. Even in combination, the additional element does not integrate the abstract idea into a practical application and thus the claim contains ineligible subject matter.
Claim 9 contains a limitation that is no more than the abstract idea identified in claim 6. The claim merely recites the modifications to flight procedures are modifications to preflight checklists prior to takeoff of the aircraft. This step can reasonably be performed in the human mind and thus the claim contains ineligible subject matter.
Claim 10 contains a limitation which merely “applies” the MEL network as being cloud-based. This generically links the MEL network to a wireless network, which is implementing an abstract idea on a computer and thus the claim contains ineligible subject matter.
Claim 11 contains insignificant extra-solution activity. The claim recites the MEL network is notified in real time of detected MEL faults. This step is a well understood, routine and conventional activity of sharing information over a network. Thus, the claim contains ineligible subject matter.
Claim 12 contains no more than the abstract idea identified in claim 1. The claim merely recites the detected MEL faults result in recommended actions provided to a flight management system (FMS) on board the aircraft. This step can reasonably be performed in the human mind and thus the claim contains ineligible subject matter.
Claim 13 contains no more than the abstract idea identified in claim 1. The claim merely recites the detected MEL faults provide a time limit until mandatory downtime is imposed on the aircraft. This step can reasonably be performed in the human mind and thus the claim contains ineligible subject matter.
Claim 14 contains insignificant extra-solution activity. The claim recites the MEL network parties comprise aircrew, aircraft maintenance personnel, and operations personnel. This identifies who is in the network and is simply data activity. Thus, the claim contains ineligible subject matter.
Claim 15 contains insignificant extra-solution activity. The claim recites each MEL network party receives a customized notification of a MEL fault, where the customized notification includes task specific information for the MEL party. This is data gathering and outputting and thus the claim contains ineligible subject matter.
Claim 16 contains insignificant extra-solution activity. The claim recites displaying the MEL faults to an aircrew member on the flight deck of the aircraft. This is data gathering and outputting and thus the claim contains ineligible subject matter.
Claim 17 contains no more than the abstract idea identified in claim 1 as well as insignificant extra-solution activity. The limitation matching the MEL fault with a modified flight procedure to compensate for the MEL fault during flight operations of the aircraft can reasonably be performed in the 
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a MEL based on the MMEL that is specific to the aircraft, monitoring performance parameters of the aircraft, comparing the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight operations of the aircraft, notifying a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults, and generating a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of a flight management system (FMS) located on board the aircraft, a master minimum equipment list (MMEL) that is provided by an original equipment manufacturer (OEM) of the aircraft and is automatically updated by the OEM and stored in a database, where the MMEL is transmitted to the FMS via a data communications link, a minimum equipment list (MEL) application loaded on the FMS, and a MEL network. That is, other than reciting a flight management system (FMS) located on board the aircraft, a master minimum equipment list (MMEL) that is provided by an original equipment manufacturer (OEM) of the aircraft and is automatically updated by the OEM and stored in a database, where the MMEL is transmitted to the FMS via a data communications link, a minimum equipment list (MEL) application loaded on the FMS, and a MEL network, nothing in the claim elements preclude the steps from being performed in the mind. For example, the claim describes a person writing a list of minimum equipment requirements (MEL), watching the performance of an aircraft, continuously 
This judicial exception is not integrated into a practical application. The claim recites additional elements of a flight management system (FMS) located on board the aircraft, a master minimum equipment list (MMEL) that is provided by an original equipment manufacturer (OEM) of the aircraft and is automatically updated by the OEM and stored in a database, where the MMEL is transmitted to the FMS via a data communications link, a minimum equipment list (MEL) application loaded on the FMS, and a MEL network. The flight management system is simply “applied” to the aircraft and generally links a system to the aircraft. The MMEL and MEL are insignificant extra-solution activity since the data gathering and transmission are well-understood, routine, and conventional activities. See MPEP 2106.05(g). The MEL network is merely described and how to generally “apply” a network to distribute information. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The flight management system and MEL network are “apply it” level and do not provide an inventive concept. The MMEL and MEL are data gathering and transmission and are insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2016/0055461 A1, hereinafter referred to as Bouvier), and further in view of Dirks et al. (US 8,514,104 B1, hereinafter referred to as Dirks), Breban (US 2017/0217602 A1, hereinafter referred to as Breban), and Small et al. (US 2008/0010005 A1, hereinafter referred to as Small).
Regarding claim 1, Bouvier teaches a method for managing a minimum equipment list (MEL) for an aircraft ([0004], describes a method, apparatus, and system for assessing operational abilities of an aircraft; [0005], the system includes a minimum equipment list (MEL)), comprising:
generating a MEL that is specific to the aircraft ([0036], each MEL corresponds to a system, instrument, equipment, component, etc. specific to the aircraft);
([0034], the system monitors the maintenance of the aircraft; the maintenance of the aircraft includes the performance parameters of all aircraft components);
comparing the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight operations of the aircraft ([0035], a MEL fault can be determined automatically via fault monitoring systems of the aircraft; detecting a MEL fault requires comparison of performance parameters to actual aircraft flight operations; faults can be found automatically and thus are continuously being checked for during aircraft flight operations; here, MEL faults are determined during flight operations, since flight operations include ground and in-flight operations);
notifying a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults ([0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system)
However, Bouvier may not explicitly teach a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults, and does not explicitly teach the MEL is derived from a master minimum equipment list (MMEL) provided by an original equipment manufacturer (OEM) of the aircraft, where the MMEL is automatically updated by the OEM and stored in a database; and generating a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults. 
Dirks teaches the MEL is derived from a master minimum equipment list (MMEL) (Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft); and
a MEL network of the detected MEL faults, where the MEL network comprises parties affected by the detected MEL faults (Col. 3, line 66 - Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent about MEL faults to those in the MEL network who are affected by the detected MEL fault).
Bouvier and Dirks are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bouvier with the MEL, MMEL, and network of Dirks to create a MEL from an MMEL, and a MEL network for an aircraft that notifies all those in a network affected by a MEL fault.
The motivation for modification would have been to create a MEL from a MMEL so the aircraft is within equipment standards for all similar aircraft, to create a method for managing a MEL for an aircraft that more thoroughly notifies those in a network affected by a MEL fault of a MEL fault so the issue can be dealt with more efficiently and effectively, with all the correct parties involved.
However, Bouvier-Dirks do not explicitly teach the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft, where the MMEL is automatically updated by the OEM and stored in a database; and generating a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults. Although, Bouvier-Dirks teaches notifying maintenance of grounding a plane due to MEL faults (Dirks, Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance).
Breban teaches the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft, where the MMEL is updated by the OEM ([0082], the database is established from certified data present in a master minimum equipment list (MMEL) defined by the builder of the aircraft (i.e. the OEM), which allows the operator in turn to generate a minimum equipment list associated with the specific aircraft; here the OEM would have to be the one to update MMELs since they create them);
generating a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults ([0026], the system generates a procedure to be followed from the MEL to decide on the dispatch (i.e. the maintenance action needed); [0029], the detailed dispatch status generated by the synthesis module includes information regarding the need for outside assistance; [0179], when the aircraft is on the ground or in flight, the system sends information collected during analysis to teams on the ground; [0180], using this analysis report, the ground teams anticipate the maintenance operation for solving the identified aircraft faults; [0162], the crew can anticipate the action to be performed once the aircraft has touched down, and optionally plan for diversion if maintenance is necessary and not available at the anticipated destination; [0170], when the synthesis is carried out in flight, the mission staff can be informed of the potential consequences of the fault and the need for maintenance staff and technical resources (i.e. logistical requisition) at the destination airport can be anticipated).
Bouvier, Dirks, and Breban are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bouvier-Dirks with the generation of maintenance action and logistical requisition and MMEL from an OEM of Breban to create a MEL network for an aircraft that generates a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults, and an MMEL from the OEM.
The motivation for modification would have been to create a MEL network for an aircraft that generates a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults to more thoroughly notify those affected by the MEL fault so the 
However, Bouvier-Dirks-Breban do not explicitly teach the MMEL is automatically updated and stored in a database.
Small teaches the MMEL is automatically updated and stored in a database (Fig. 3, the aircraft is connected to the data network and integration broker system; [0076], the system is configured for automated collection and transmission of information concerning the aircraft; this system includes the MMEL (see [0088]); [0088], the MMEL is connected to the integration broker system and its data is stored there (i.e. stored in a database); the integration broke system retrieves data from the aviation enterprise system that includes airplane documentation, including the MMEL; [0135], methods and systems to correlate airline maintenance operations data are described above; the systems are implemented such that the methods for correlating current data from airline systems and measuring that data against business rules inputted manually by a user or extracted automatically from aircraft technical documents (i.e. MMEL) are provided; here, aircraft technical documents are automatically extracted which means any MMEL updates would be extracted, and the updates must be from the OEM, so the MMEL can be automatically updated when the OEM provides the information).
Bouvier, Dirks, Breban, and Small are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the MMEL of Bouvier-Dirks-Breban 
The motivation for modification would have been to create a MMEL that can be automatically updated and stored in a database so as to always have the most up to date information about the aircraft systems it covers. This system would enable information to be transferred more efficiently for aircraft and aircraft personnel to deal with MEL faults.

Regarding claim 4, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach the stored MMEL is uploaded from the database prior to pre-flight operations of the aircraft (Small, [0088], the MMEL is connected to the integration broker system and its data is stored there (i.e. stored in a database); Breban, [0082], the database is established from certified data present in a master minimum equipment list (MMEL) defined by the builder of the aircraft (i.e. the OEM), which allows the operator in turn to generate a minimum equipment list associated with the specific aircraft; Dirks, Col. 3, lines 43-44, MEL constraints are procured; Col. 3, line 66-Col. 4, line 4, the MEL fault determines whether the aircraft can fly or should be grounded; the MEL comes from the MMEL, so if the MEL information is uploaded then the MMEL information would already have had to be uploaded; this would have happened prior to pre-flight in order for a MEL fault decision to be made about flying or grounding an aircraft). 

Regarding claim 5, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach the MEL comprises equipment, instruments, and operational conditions of the aircraft (Bouvier, [0036], the MEL contains a list of systems, instruments, equipment, components, etc. and operational limitations including conditions and restrictions to be met for the aircraft to operate normally).
Regarding claim 6, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach the MEL includes suggested modifications to flight procedures in order to maintain airworthiness of the aircraft upon detecting a MEL fault (Bouvier, [0036], MEL information is accessed after a fault is generated or triggered, and then it is determined if repairing the fault is deferrable; here deferring repairing the fault is maintaining airworthiness of the aircraft; [0038], a deferral of maintenance includes performing any actions necessary to accommodate the limitations in the MEL document corresponding with the deferral; here the MEL defines modifications of flight procedures to maintain airworthiness after a MEL fault is detected; Dirks, Fig. 2, when a MEL fault happens, corrective actions are taken to deal with the MEL fault; the corrective actions can help maintain the airworthiness of an aircraft).

Regarding claim 7, Bouvier-Dirks-Breban-Small teach the invention as described in claim 6. Bouvier-Dirks-Breban-Small further teach the modifications to flight procedures include in-flight parameter protection limits for the aircraft (Bouvier, [0036], MEL information is accessed after a fault is generated or triggered, and then it is determined if repairing the fault is deferrable; [0036], the operational limitations may include conditions and restrictions that limit the flight of performance conditions under which the aircraft may be flown (i.e. in-flight parameters); [0038], a deferral of maintenance includes performing any actions necessary to accommodate the limitations in the MEL corresponding with the deferral; accommodating limitations in the MEL includes modifying flight procedures in order to maintain in-flight parameter protection limits for the aircraft).

Regarding claim 8, Bouvier-Dirks-Breban-Small teach the invention as described in claim 6. Bouvier-Dirks-Breban-Small further teach the modifications to flight procedures include in-flight air crew reminders of the modifications (Dirks, Col. 4, lines 13-18, an indication for air crew action is provided if there is an MEL cockpit message; the indication can tell the pilot what is needed, what operating parameters are, or appropriate adjustments in the cockpit; Col. 4, lines 22-25, if MEL corrective action is needed, alerts can be displayed via electronic checklists, Flight Deck or Crew Alerting System message, or Maintenance messages; these systems can operate in-flight).

Regarding claim 9, Bouvier-Dirks-Breban-Small teach the invention as described in claim 6. Bouvier-Dirks-Breban-Small further teach the modifications to flight procedures are modifications to preflight checklists prior to takeoff of the aircraft (Bouvier, [0052], MEL faults can cause operational impacts and flight procedure modifications at a crew level, or maintenance level, etc.; [0053], operational modifications caused by MEL faults can include adjustments before each flight day and before each flight (i.e. preflight); [0054], operational impacts can include crew performance adjustments and special procedure adjustments (i.e. adjustments to crew checklists before flying); Dirks, Col. 4, lines 34-38, a MEL fault resolution can be shown though an updated display including interactive checklists, flight plan modifications, and maintenance applications).

Regarding claim 10, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban further teach the MEL network is cloud-based (Bouvier, [0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system; Dirks, Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; the MEL network includes flight personnel, aircrew, maintenance personnel, operation personnel, and anyone affected by the MEL fault; (Small, [0077], the system includes an aircraft and a ground-based computer system, satellite communication receivers, and a data network which can communicate with the aircraft while in flight or on the ground; the system is cloud-based; Fig. 3 shows a cloud-based aircraft system). The motivation for modification would have been to create a MEL management network that can communicate wirelessly with ground systems and operations to more effectively update, fix, or adjust MEL faults by using a wider range of cloud-based assistance.

Regarding claim 11, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach the MEL network is notified in real time of detected MEL faults (Dirks, Col. 3, lines 34-35, a real time operating system controls the aircraft data (i.e. anything MEL related); Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent in real time about MEL faults to those in the MEL network who are affected by the detected MEL fault).
	
Regarding claim 12, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach the detected MEL faults result in recommended actions provided to a flight management system (FMS) on board the aircraft (Bouvier, [0036], MEL information is accessed after a fault is generated or triggered, and then it is determined if repairing the fault is deferrable; [0038], a deferral of maintenance includes performing any actions necessary to accommodate the limitations in the MEL document corresponding with the deferral; here the MEL fault results in recommended actions to fix, defer, or adjust procedures for the fault; Small, [0077], the aircraft includes a Flight Management System (FMS); Fig. 3, the FMS is connected to the data network and integration broker system; [0088], the integration broker system retrieves data from aviation enterprise systems including the MMEL, which includes the MEL; thus MEL information and actions can be provided to the FMS). The motivation for modification would have been to create a MEL management network can be implemented more fluidly into the aircraft system by using the aircraft flight management system. This would enable the MEL faults to be fixed or deferred or have adjustments made more quickly and more easily by those in the MEL network.

Regarding claim 13, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach the detected MEL faults provide a time limit until mandatory downtime is imposed on the aircraft (Bouvier, [0036], the MEL operational limitations associated with a fault can include the maximum time a fault may be deferred; deferring a fault keeps the aircraft flightworthy, and the maximum time for a deferral is the time limit until mandatory downtime is imposed on the aircraft).

Regarding claim 14, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach the MEL network parties comprise, aircrew, aircraft maintenance personnel, and operations personnel (Bouvier, [0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system; Dirks, Col. 3, line 66 - Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent in real time about MEL faults to those in the MEL network who are affected by the detected MEL fault; the MEL network includes flight personnel, aircrew, maintenance personnel, operation personnel, and anyone affected by the MEL fault).

Regarding claim 15, Bouvier-Dirks-Breban-Small teach the claim as described in claim 11. Bouvier-Dirks-Breban-Small further teach each MEL network party receives a customized notification of a detected MEL fault, where the customized notification includes task specific information for the MEL network party (Bouvier, [0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system; Dirks, Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent in real time about MEL faults to those in the MEL network who are affected by the detected MEL fault; Col. 4, lines 15-18, a MEL fault notification tells the pilot what is needed, what operation parameters are, and appropriate switching in the cockpit for the specific MEL fault; the MEL fault sends specific information about the MEL fault and task specific information on how to fix the fault or adjust operations to deter the fault).

Regarding claim 16, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach displaying the MEL faults to an aircrew member on the flight deck of the aircraft (Dirks, Col. 4, lines 13-18, an indication for air crew action is provided if there is an MEL cockpit message; the indication can tell the pilot what is needed, what operating parameters are, or appropriate adjustments in the cockpit; Col. 4, lines 22-25, if MEL corrective action is needed, alerts can be displayed via electronic checklists, Flight Deck or Crew Alerting System message, or Maintenance messages; these systems can operate in-flight).

Regarding claim 17, Bouvier-Dirks-Breban-Small teach the invention as described in claim 1. Bouvier-Dirks-Breban-Small further teach matching the MEL fault with a modified flight procedure to compensate for the MEL fault during flight operations of the aircraft (Dirks, Col. 3, lines 49-52, after a MEL fault is identified, a new flight plan accommodating MEL constraints is created; Col. 3, lines 60-65, accommodating MEL constraints includes modified flight plans, adjusted flight parameters and procedures, and aircraft equipment requirements and operability that adhere to the MEL fault during flight operations);
providing a link to the modified flight procedure (Dirks, Col. 4, lines 19-25, a link is provided to provide corrective action regarding a MEL fault; the corrective action can be a modified flight procedure); and
displaying the link to an aircrew member of the aircraft (Dirks, Col. 4, lines 19-25, the pilot is provided a link with corrective action to a MEL fault; the link can be displayed using an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message).

Regarding claim 18, Bouvier teaches a system for managing a minimum equipment list (MEL) for an aircraft ([0004], describes a method, apparatus, and system for assessing operational abilities of an aircraft; [0005], the system includes a minimum equipment list (MEL)), comprising:
a minimum equipment list (MEL) application where the MEL application,
generates a MEL that is specific to the aircraft ([0036], each MEL corresponds to a system, instrument, equipment, component, etc. specific to the aircraft;
monitors performance parameters of the aircraft ([0034], the system monitors the maintenance of the aircraft; the maintenance of the aircraft includes the performance parameters of all aircraft components);
compares the performance parameters to the MEL to detect MEL faults during flight operations, where the performance parameters are continually compared to the MEL during flight operations of the aircraft ([0035], a MEL fault can be determined automatically via fault monitoring systems of the aircraft; detecting a MEL fault requires comparison of performance parameters to actual aircraft flight operations; faults can be found automatically and thus are continuously being checked for during aircraft flight operations; here, MEL faults are determined during flight operations, since flight operations include ground and in-flight operations); and
notifies a MEL network of the detected MEL faults ([0035], when a MEL fault is detected, an operator can be alerted via a maintenance information system); and 
However, Bouvier does not explicitly teach a flight management system (FMS) located on board the aircraft, a master minimum equipment list (MMEL) that is provided by an original equipment manufacturer (OEM) of the aircraft and is automatically updated by the OEM and stored in a database, that the MMEL is transmitted to the FMS via a data communications link; that the MEL application is loaded on the FMS, that the MEL is based on the MMEL, that the MEL network comprises parties affected by the detected MEL faults, and generating a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults.
Dirks teaches a master minimum equipment list (MMEL) (Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft), 
that the MEL is based on the MMEL (Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft), and 
that the MEL network comprises parties affected by the detected MEL faults (Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance; Col. 4, lines 19-25, if pilot or flight crew action is needed, they are notified via an electronic checklist, Flight Deck or Crew Alerting System message, or a Maintenance message; notifications are sent about MEL faults to those in the MEL network who are affected by the detected MEL fault).
Bouvier and Dirks are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the 
The motivation for modification would have been to create method for managing a MEL for an aircraft that more thoroughly notifies those in a network affected by a MEL fault of a MEL fault so the issue can be dealt with more efficiently and effectively, with all the correct parties involved. It would also be to know the origination of the MMEL and thus the overall creation of the MEL and associated MEL management method.
However, Bouvier-Dirks do not explicitly teach a flight management system (FMS) located on board the aircraft, that the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft and is automatically updated by the OEM and stored in a database, that the MMEL is transmitted to the FMS via a data communications link, that the MEL application is loaded on the FMS, and generating a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults. Although, Bouvier-Dirks teaches notifying maintenance of grounding a plane due to MEL faults (Dirks, Col. 3, line 66 – Col. 4 line 3, if MEL constraints say fly the mission or ground the plane, a message is sent to maintenance).
Breban teaches the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft and is updated by the OEM ([0082], the database is established from certified data present in a master minimum equipment list (MMEL) defined by the builder of the aircraft (i.e. the OEM), which allows the operator in turn to generate a minimum equipment list associated with the specific aircraft; here the OEM would have to be the one to update MMELs since they create them), and 
generating a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults ([0026], the system generates a procedure to be followed from the MEL to decide on the dispatch (i.e. the maintenance action needed); [0029], the detailed dispatch status generated by the synthesis module includes information regarding the need for outside assistance; [0179], when the aircraft is on the ground or in flight, the system sends information collected during analysis to teams on the ground; [0180], using this analysis report, the ground teams anticipate the maintenance operation for solving the identified aircraft faults; [0162], the crew can anticipate the action to be performed once the aircraft has touched down, and optionally plan for diversion if maintenance is necessary and not available at the anticipated destination; [0170], when the synthesis is carried out in flight, the mission staff can be informed of the potential consequences of the fault and the need for maintenance staff and technical resources (i.e. logistical requisition) at the destination airport can be anticipated).
Bouvier, Dirks, and Breban are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bouvier-Dirks with the generation of maintenance action and logistical requisition and MMEL information of Breban to create a MEL network for an aircraft that generates a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults with information provided in the MMEL that comes from the OEM.
The motivation for modification would have been to create a MEL network for an aircraft that generates a maintenance action and logistical requisition at an intended destination of the aircraft in response to the detected MEL faults with information provided in the MMEL that comes from the OEM in order to more thoroughly notify those affected by the MEL fault so the issue can be dealt with more efficiently and effectively, with all the correct parties involved, correct parts ready to go, and correct location for maintenance selected, as well as to clarify the origination of the MMEL and thus the overall creation of the MEL and associated MEL management method. This provides knowledge of a starting 
However, Bouvier-Dirks-Breban do not explicitly teach that the MMEL is automatically updated and stored in a database, that a flight management system (FMS) located on board the aircraft, that the MMEL is transmitted to the FMS via a data communications link, and that the MEL application is loaded on the FMS.
Small teaches that the MMEL is automatically updated and stored in a database (Fig. 3, the aircraft is connected to the data network and integration broker system; [0076], the system is configured for automated collection and transmission of information concerning the aircraft; this system includes the MMEL (see [0088]); [0088], the MMEL is connected to the integration broker system and its data is stored there (i.e. stored in a database); the integration broke system retrieves data from the aviation enterprise system that includes airplane documentation, including the MMEL; [0135], methods and systems to correlate airline maintenance operations data are described above; the systems are implemented such that the methods for correlating current data from airline systems and measuring that data against business rules inputted manually by a user or extracted automatically from aircraft technical documents (i.e. MMEL) are provided; here, aircraft technical documents are automatically extracted which means any MMEL updates would be extracted, and the updates must be from the OEM, so the MMEL can be automatically updated when the OEM provides the information);
a flight management system (FMS) located on board the aircraft ([0077], the aircraft includes a Flight Management System (FMS)), 
that the MMEL is transmitted to the FMS via a data communications link (Fig. 3, the FMS is connected to the data network and integration broker system; [0088], the integration broker system retrieves data from aviation enterprise systems including the MMEL; thus MMEL information can be provided to the FMS via data communication), and 
that the MEL application is loaded on the FMS (Fig. 3, the FMS is connected to the data network and integration broker system; [0088], the integration broker system retrieves data from aviation enterprise systems including the MMEL, which includes the MEL; thus MEL information and actions can be provided to the FMS).
Bouvier, Dirks, Breban, and Small are analogous art to the claimed invention since they are from the similar field of aircraft systems and controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bouvier-Dirks-Breban with the flight management system and MMEL connections of Small to create a MEL management system that works with the aircraft flight management system.
The motivation for modification would have been to create a MEL management system can be implemented more fluidly into the aircraft system by using the aircraft flight management system. This would enable the MEL faults to be fixed or deferred or have adjustments made more quickly and more easily by those in the MEL network. Having the MMEL automatically uploaded and stored while working with the flight management system would additionally create more fluidity in the operations process and enable the MMEL and thus the MEL to be updated more efficiently.
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 101 Rejections:
Applicant argues the claims do not fall into the three groupings of subject matter of an abstract idea. Applicant states the claims recite advantages that include automatically triggering maintenance action and logistical requisition which improves the field of aircraft MEL monitoring and adds limitations that are more than what is well understood, routine and conventional activity, which make the claimed 
However, Examiner respectfully disagrees. The generating, monitoring, comparing, and notifying steps, and the generating a maintenance action step are all processes that can reasonably be performed in the human mind. These steps are making observations, evaluations, judgements, and opinions and generating maintenance steps and logistical requisitions within the mind. The amended limitation of the MEL being derived from a MMEL provided by an OEM and the MMEL being automatically updated by the OEM is part of the mental process step of generating a MEL, which is an abstract idea. Thus, these limitations are directed toward an abstract idea. 
Additionally, the claims as drafted do not include language specifying an automatic trigger of maintenance action and logistical requisition. The claimed invention states the generation of this action, which is a process that can be generated within the human mind. The claimed invention also does not specify automatically recommending an alternative route for the aircraft. The limitations directed toward adjusting maintenance/logistics requisition to meet aircraft needs if required due to the fault are also a process that can performed within the human mind. 

Regarding the 35 U.S.C. 103 Rejections:
Applicant argues Small does not teach automatically updating the MMEL by the OEM.
However, Examiner respectfully disagrees. Bouvier-Dirks-Breban-Small do teach automatically updating the MMEL by the OEM. Bouvier-Dirks-Breban-Small teach the MEL is derived from a master minimum equipment list (MMEL) (Dirks, Col. 1, lines 39-42, the MEL comes from a master minimum equipment list (MMEL) and is applied to each specific aircraft); and the MMEL is provided by an original equipment manufacturer (OEM) of the aircraft, where the MMEL is updated by the OEM (Breban, [0082], the database is established from certified data present in a master minimum equipment list (MMEL) defined by the builder of the aircraft (i.e. the OEM), which allows the operator in turn to generate a minimum equipment list associated with the specific aircraft; here the OEM would have to be the one to update MMELs since they create them); and the MMEL is automatically updated and stored in a database (Small, Fig. 3, the aircraft is connected to the data network and integration broker system; [0076], the system is configured for automated collection and transmission of information concerning the aircraft; this system includes the MMEL (see [0088]); [0088], the MMEL is connected to the integration broker system and its data is stored there (i.e. stored in a database); the integration broke system retrieves data from the aviation enterprise system that includes airplane documentation, including the MMEL; [0135], methods and systems to correlate airline maintenance operations data are described above; the systems are implemented such that the methods for correlating current data from airline systems and measuring that data against business rules inputted manually by a user or extracted automatically from aircraft technical documents (i.e. MMEL provided by the OEM) are provided). Here, aircraft technical documents are automatically extracted which means any MMEL updates would be extracted, and the updates must be from the OEM, so the MMEL can be automatically updated when the OEM provides the information. The MMEL is provided by the OEM and thus can only be updated by the OEM. Automatically extracting aircraft technical documents can be documents provided by the OEM, such as the MMEL, which can be updated by the OEM. Thus, all the limitations of the independent claims are disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hensey et al. (US 6,816,762 B2): Hensey teaches the technology for the conversion of paper-based technical and/or operational manuals and documentation to electronic format, which may be installed on the remote device. These electronic versions of all manner of manuals may be created, 
Floyd et al. (US 9,098,593 B2): Floyd teaches software-based systems and electronic documents for parts within a complex system. The documents can include MMEL information (Floyd, Col. 5, lines 13-47).
Fetta et al. (US 9,552,271 B1): Fetta teaches in the interest of safety, the Federal Aviation Regulation (FAR) 14 CFR Part 121 requires a Master Minimum Equipment List (MMEL) be satisfied before an aircraft may dispatch. Should an item on the MMEL be inoperative, it would be counter to 14 CFR 121 for a certificate holder to allow the aircraft to dispatch (Col. 1, lines 18-26).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664